DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Reasons for Allowance
Claims 1-4 & 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the voltage detection circuit further comprises: a first timing circuit configured to divide the preset time range into n counting cycles, where n is an integer greater than 1; and a first determining circuit configured to determine whether the voltage value of the output signal in each of the counting cycles is greater than the first preset voltage threshold and determine that the voltage value of the output signal meets the preset over-voltage protection condition in the case that the voltage value of the output signal in each of the counting cycles is greater than the first preset voltage threshold.” 

Claims 10-13 & 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the voltage detection circuit further comprises: a first timing circuit configured to divide the preset time range into n counting 

Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the voltage detection circuit further comprises: 4Appl. No. 17/042,932a first timing circuit configured to divide the preset time range into n counting cycles, where n is an integer greater than 1; and a first determining circuit configured to determine whether the voltage value of the output signal in each of the counting cycles is greater than the first preset voltage threshold and determine that the voltage value of the output signal meets the preset over-voltage protection condition in the case that the voltage value of the output signal in each of the counting cycles is greater than the first preset voltage threshold.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839